Citation Nr: 1632552	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) and chronic diarrhea with hiatal hernia for the period prior to February 1, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for GERD and chronic diarrhea with hiatal hernia for the period from February 1, 2011 to April 9, 2013.

3.  Entitlement to an initial rating in excess of 30 percent for GERD and chronic diarrhea with hiatal hernia for the period since April 10, 2013.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial compensable rating for allergic rhinitis.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1980 and from November 1981 to July 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007, June 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the December 2007 rating decision, the RO, in part, granted service connection for GERD and chronic diarrhea with hiatal hernia; granted service connection for hypertension; and granted service connection for allergic rhinitis at initial noncompensable evaluations, effective August 1, 2007.

In the June 2012 rating decision, the RO granted an increased initial rating of 10 percent for GERD and chronic diarrhea with hiatal hernia, effective February 1, 2011. 

In the April 2014 rating decision, the RO granted an increased initial rating of 30 percent for GERD and chronic diarrhea with hiatal hernia, effective April 10, 2013.

The Board notes that the increases from 0 to 10 percent and 10 percent to 30 percent for GERD and chronic diarrhea with hiatal hernia did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to an initial rating in excess of 10 percent for the period from February 1, 2011 to April 9, 2013, and entitlement to an initial rating in excess of 30 percent for the period since April 10, 2013 for GERD and chronic diarrhea with hiatal hernia, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge (VLJ) in January 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for headaches has been raised by the record in a February 2011 VA hypertension examination, wherein the examiner indicated that the Veteran had a history of headaches related to his hypertension.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Since August 1, 2007, the Veteran's GERD and chronic diarrhea with hiatal hernia disability has most closely approximates frequent episodes of bowel disturbance with abdominal distress.

2.  For the period since April 10, 2013, the Veteran's GERD and chronic diarrhea with hiatal hernia disability was not manifested by dysphagia, substernal pain or pain in the arm or shoulder, weight loss, hematesis, melena, or anemia or by severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

3.  For the period since April 10, 2013, the Veteran's GERD and chronic diarrhea with hiatal hernia disability was manifested by symptoms of abdominal pain and diarrhea, but was not manifested by symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations that are productive of severe impairment of health.

4.  For the entire initial rating period, the Veteran's hypertension disability was treated with continuous medication, but the preponderance of the evidence is against a finding that it was manifested by a history of diastolic blood pressure of predominantly 100 or more or systolic blood pressure predominantly 160 or more.

5.  The Veteran's allergic rhinitis is not productive of greater than 50 percent obstruction of the nasal passage on both sides; there is no evidence of complete obstruction on one side or evidence of polyps.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for GERD and chronic diarrhea with hiatal hernia are met from August 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7346-7319 (2015).

2.  For the period prior to April 10, 2013, the criteria for an initial rating in excess of 10 percent for GERD and chronic diarrhea with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7346-7319 (2015).

3.  For the period since April 10, 2013, the criteria for an initial rating in excess of 30 percent for GERD and chronic diarrhea with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7346-7319 (2015).

4.  The criteria for an initial compensable evaluation for hypertension disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

5.  The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an August 2007 letter, prior to the date of the issuance of the appealed December 2007, June 2012 and April 2014 rating decisions.  The August 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The August 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the reports of September 2007, February 2011, March 2012 and March 2014 VA examinations.  The September 2007, February 2011, March 2012 and March 2014 reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2007, February 2011, March 2012 and March 2014 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

I.  GERD and chronic diarrhea with hiatal hernia

As noted above, in a December 2007 rating decision, the RO granted an initial noncompensable rating for GERD and chronic diarrhea with hiatal hernia, effective August 1, 2007.  In a June 2012 rating decision, the RO granted an increased initial rating of 10 percent, effective February 1, 2011.  In an April 2014 rating decision, the RO granted an increased initial rating of 30 percent for GERD and chronic diarrhea with hiatal hernia, effective April 10, 2013.  

The Veteran's GERD and chronic diarrhea with hiatal hernia was initially evaluated under Diagnostic Codes 7346 (hiatal hernia).  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015). 

However, in its April 2014 rating decision, the RO determined that the disability at issue was best rated on the basis of a combined Diagnostic Code, that of Diagnostic Code 7346 (hiatal hernia) and Diagnostic Code 7319 (irritable colon syndrome) when granting an initial 30 percent rating from April 10, 2013.

Under Code 7346, a 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of lesser severity.  The next higher rating of 30 percent is provided for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for a hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of a severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  

In the case of a hiatal hernia, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned under Diagnostic Code 7319 for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).  

The Board notes that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

      Factual Background and Analysis

The Veteran underwent a VA general examination in September 2007.  The examiner noted that in 2003 he had symptoms of epigastric pain.  He was told that he was H-pylori positive and was started on antibiotics for 2 weeks as well as Prevacid.  An upper GI series revealed a small hiatal hernia.  He presently denied any symptoms of heartburn, abdominal pain, bloating, nausea or vomiting.  He was taking 30mg of Prevacid daily which was controlling his symptoms well.  The diagnosis was GERD with hiatal hernia which was stable on Prevacid.

A February 2008 private treatment report noted frequent diarrhea.  He denied loss of appetite, change in bowel movements, nausea or vomiting.  He denied painful bowel movements or constipation as well as abdominal pain or heartburn.  He denied ulcers.

A June 2009 VA treatment note indicated that the Veteran had a good appetite.  He had no nausea, vomiting, indigestion, dysphagia, constipation, hematemesis, hematochezia, melena or hemorrhoids.

The Veteran underwent a VA examination in February 2011.  The Veteran reported propping his head on his pillow at night and taking Pepto Bismol and other over the counter medications.  His GERD had been stable since its onset.  There was no history of nausea, vomiting or dysphagia.  There had been no trauma or hospitalization for his esophageus.  There was no history of an esophageal neoplasm and no esophageal distress.  He did have heartburn several times a day.  He also had regurgitation several times a week.  There was no hematesis or melena and there was no esophageal dilation.  It was noted that the Veteran worked in human resources for the Federal Bureau of Prisons.  The Veteran's GERD had no significant effects on the Veteran's activities of daily living however his occasional diarrhea did interrupt or interfered with activities such that the time needed to complete a task was prolonged.  An associated decrease in concentration also contributed to household and work activities being prolonged or postponed.

The Veteran underwent a VA examination in March 2014.  It was noted that the Veteran had a diagnosis of chronic diarrhea.  The Veteran reported that he had GERD with some heartburn and reflux symptoms especially at night when he was lying flat in bed.  There was no nausea or vomiting.  He also had chronic diarrhea/loose stool which he indicated was related to excess stomach acid.  The Veteran reported that his current abdominal/GI condition did not impact his ability work but that he did have access to a bathroom for frequent usage.  The examiner noted that continued medication was required for control of the Veteran's intestinal condition.  Regarding his diarrhea, he had loose stools 5 to 6 times a day.  He also had abdominal distension.  He did not have any attacks or exacerbations of bowel disturbance with abdominal distress.  There was no weight loss.  The Veteran's intestinal condition did not impact his ability to work.  The examiner opined that it was at least as likely as not that the Veteran's frequent loose stools/diarrhea and flatus were casually related to hyperacidity also associated with his service-connected GERD.  

      Period prior to February 1, 2011

Upon careful review of the evidence of record, the Board finds that from August 1, 2007, an initial 10 percent disability is warranted for the Veteran's service-connected GERD and chronic diarrhea with hiatal hernia.

Notably, the September 2007 VA examiner indicated that the Veteran reported symptoms of epigastric pain since 2003.  Additionally, a February 2008 private treatment report noted frequent diarrhea which has later been attributed to his service-connected GERD.  

Accordingly, when affording the Veteran the benefit of the doubt, such symptoms detailed above are shown to more closely resemble moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress which warrants an initial 10 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

However, the Board finds that for the period prior to April 10, 2013, an initial rating in excess of 10 percent is not warranted.  

The symptoms do not more closely resemble severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Additionally, the Veteran's symptoms are not described as resembling that of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

As noted in the February 2011 VA examination, the Veteran had no nausea, vomiting, dysphagia or esophageal distress.  While he had heartburn several times a day and regurgitation several times a week, there was no hematesis or melena and there was no esophageal dilation.  The examiner also noted that while the Veteran's occasional diarrhea did interrupt or interfered with activities such that the time needed to complete a task was prolonged, his GERD had no significant effects on his activities of daily living.  

Accordingly, the evidence supports an initial 10 percent rating but no more for the Veteran's GERD and chronic diarrhea with hiatal hernia from initial entitlement to April 10, 2013.

      Period since April 10, 2013

Inasmuch as the Veteran is already in receipt of the maximum 30 percent schedular rating available under Diagnostic Code 7319, this Code does not provide a basis for the benefit sought on appeal.  Therefore, the Board must determine whether the Veteran warrants a rating in excess of 30 percent under Diagnostic Code 7346.

In this case, the Board acknowledges that there is evidence of chronic diarrhea and abdominal distension.  However, the Board finds the Veteran's disability is not manifested by symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations that are productive of severe impairment of health.  The March 2014 VA examination specifically stated there was no history of hematemesis or melena; that there were no signs of anemia; no signs of significant weight loss or malnutrition.  The examiner also indicated that the Veteran did not have any attacks or exacerbations of bowel disturbance with abdominal distress and that the Veteran's intestinal condition did not impact his ability to work.   

In view of the foregoing, the Board finds that the Veteran's GERD and chronic diarrhea with hiatal hernia does not result in the level of impairment to health necessary for an initial rating in excess of 30 percent for the period since April 10, 2013. 

Therefore, the Board finds that for the period since April 10, 2013, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for GERD and chronic diarrhea with hiatal hernia disability and the claim must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Hypertension

The Veteran's service-connected hypertension disability is rated noncompensably disabling under Diagnostic Code 7101, which provides disability ratings for hypertensive vascular disease.

Under 38 C.F.R. § 4.104 , Diagnostic Code 7101, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2015).

In the case of hypertension, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31(2015).

      
Factual Background and Analysis

A March 2004 private treatment report noted a blood pressure reading of 120/80.

July 2004 private treatment reports noted blood pressure readings of 123/67, 135/77 and 144/89

A September 2004 private treatment report noted a blood pressure reading of 133/80.

A March 2005 private treatment report noted a blood pressure reading of 127/76.

October 2005 private treatment reports noted a blood pressure readings of 118/76 and 134/68.

January 2006 private treatment report noted blood pressure readings of 116/70 and 122/80.

A February 2006 private treatment report noted a blood pressure reading of 150/79.

July 2006 private treatment reports noted blood pressure readings of 143/73, 127/71, 140/87, 122/78, 132/79 and 137/83.

A January 2007 private treatment report noted a blood pressure reading of 145/99.

An April 2007 private treatment report noted a blood pressure reading of 146/102.

The Veteran underwent a VA general examination in September 2007.  The examiner noted that the Veteran was diagnosed with hypertension in 2006.  Presently, the Veteran was on medications but he did not recollect the name of the medications.  Blood pressure readings were 130/75, 130/74 and 130/75.

August 2007 private treatment reports noted blood pressure readings of 116/76 and 110/80.

An October 2007 private treatment report noted a blood pressure reading of 147/100.

A December 2007 private treatment report noted a blood pressure reading of 139/104.

A February 2008 private treatment report noted a blood pressure reading of 142/95.

A March 2008 private treatment note indicated that the Veteran was on Tiazac.

A March 2008 VA treatment report noted a blood pressure reading of 146/88.

An April 2008 private treatment reports noted a blood pressure reading of 130/100 and 141/96.  

A May 2008 private treatment report noted a blood pressure reading of 120/90.  

A June 2008 VA treatment report noted a blood pressure reading of 140/82.

An August 2008 VA treatment report noted a blood pressure reading of 133/95.

An April 2009 VA treatment report noted a blood pressure reading of 132/77.

A May 2009 VA treatment report noted a blood pressure reading of 130/73.

A September 2009 VA treatment report noted a blood pressure reading of 129/88.

The Veteran underwent a VA examination in February 2011. The Veteran's blood pressure was 150/100.  Since the onset of his hypertension, he had been stable.  He was currently using a calcium channel blocker for his medication.  There was no history of hospitalization, stroke or hypertensive renal disease.  There was a history of headaches related to hypertension.  There was no history of myocardial infarction, rheumatic fever, congestive heart failure or other heart disease.  There was no history of angina, dizziness, syncope, fatigue or dyspnea.  The examiner indicated that no continuous medication was required for heart disease.  The diagnosis was essential hypertension.  There were no significant effects on his activities of daily living or his employment.

A December 2012 private treatment report noted a blood pressure reading of 142/88.  

A January 2013 private treatment report noted a blood pressure reading of 133/92.  

A May 2013 private treatment report noted a blood pressure reading of 135/95.  

A July 2013 private treatment report noted blood pressure readings of 160/93 and 132/83.  

An August 2013 private treatment report noted a blood pressure reading of 120/100.

A November 2013 private treatment report noted a blood pressure reading of 125/88.

An April 2014 private treatment report noted a blood pressure reading of 140/84.

May 2013 private treatment report noted blood pressure reading of 128/85 and 140/82.  

A December 2014 private treatment report noted a blood pressure reading of 134/80.  

After a review of all the lay and medical evidence of record, the Board finds that the preponderance of the competent evidence of record is against a finding that an initial compensable evaluation for the Veteran's hypertension disability is warranted under Diagnostic Code 7101 at any point during the period under appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

VA and private medical records reflect that the Veteran has received continuous medication for his hypertension as he has used Tiazac at various times throughout the appeal period.  However, the records do not reflect diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Rather the records only reflect six instances of diastolic pressure reading of 100 out of numerous blood pressure readings recorded over the course of a decade.  There are is only one recorded reading of systolic pressure of at least 160.  As a result, the Veteran's blood pressure readings are predominantly below 100 for diastolic pressure and below 160 for systolic pressure.

The Board has considered the Veteran's contentions regarding his hypertension disability.  However, despite the Veteran's contentions that his blood pressure readings should entitle him to a compensable evaluation, the medical evidence does not show impairment so as to warrant the assignment of a compensable rating for any period of the appeal.  In this regard, regardless of outlying blood pressure readings of diastolic readings 100 or more or systolic readings of 160 or more, the readings of record predominantly fall under those levels.

As noted above, the February 2011 VA examiner also noted that the Veteran had a history of headaches related to his hypertension disability.  As a result, the Board has referred the issue of entitlement to service connection for headaches for initial consideration by the AOJ.

Based on the above, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more that requires continuous medication for control, as contemplated by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In this case, the Veteran has not satisfied any of the threshold criteria for a compensable disability rating, and therefore, a noncompensable disability rating is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation for hypertension disability and the claim must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Allergic Rhinitis

For the entire rating period, allergic rhinitis is rated under the criteria found at 38 C.F.R § 4.97, Diagnostic Code 6522, for allergic or vasomotor rhinitis.  While Diagnostic Code 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met. 

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.

      Factual Background and Analysis

The Veteran underwent a VA examination in September 2007.  The Veteran reported a history of sinus congestion and what he described as a recurrent "sinus headache".  His medications had consisted of a combination of Allegra-D and Vancenase.  He denied a history of recurrent infections requiring antibiotics.  The ear, nose and throat examination revealed both external auditory canals and tympanic membranes to be normal in appearance.  Examination of the nose revealed somewhat pale and mildly edematous middle and inferior turbinates.  There was no crusting present.  There were no nasal polyps present.  There was no mucous present in the nose or nasopharynx.  There was no significant nasal obstruction present.  Examination of the mouth and oropharynx was unremarkable.  A CT of the sinus revealed normal and clear paranasal sinuses and no sign of air-fluid levels, mass lesions or mucosal thickening.  The sinus walls were intact and the ostiomeatal units of the maxillar sinuses were normal and patent.  The sphenoid, ethmoid and frontal sinuses were all normal.  No nasal septal deviation was seen.  The nasopharyngeal soft tissues showed no abnormality.  The diagnostic code was normal and there was no evidence of paranasal sinus pathology.  The diagnosis was allergic rhinitis.  The physician indicated that neither acute nor chronic sinusitis was present.  The Veteran's symptoms of nasal congestion and drainage related to allergic rhinitis and not sinusitis.  It was less likely that his recurrent headaches would be related to a sinus pathology.

The Veteran underwent a VA general examination in September 2007.  The examiner noted that he had symptoms of allergic rhinitis with itchy eyes and runny nose at least once in two months.  He presently was taking one tablet of Allegra D daily which was controlling his symptoms well.  The diagnosis was allergic rhinitis, stable on Allegra D.

A February 2008 private treatment report noted chronic sinus problems or rhinitis.  He had a sore throat, swollen glands and earaches or drainage.

The Veteran underwent a VA examination in February 2011.  The Veteran reported experiencing frequent sore throats and phlegm bothering him in the evening.  He also reported having bronchitis every 3 to 6 years.  His allergic rhinitis had been stable since its onset and he treated the headache condition with over the counter medication including Allegra.  There was no history of sinusitis but he did have a perennial nasal allergy.  He had near constant sinus headaches and breathing difficulty.  On examination, there was no evidence of sinus disease.  The diagnosis was allergic rhinitis.  This disability had significant effects on his employment as he had decreased concentration and pain.  It was noted that his daily headaches interfered with his ability to concentrate on work tasks.  There were also mild effects on his daily activities.

The Veteran underwent a VA examination in March 2012.  It was noted that the Veteran had a diagnosis of allergic rhinitis.  There was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on one side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  He did not have any larynx or pharynx conditions.  The Veteran's allergic rhinitis condition did not impact his ability to work.  

The Board finds that a compensable rating is not warranted at any time during the appellate period.  The evidence does not reflect that the Veteran has rhinitis with polyps or that the Veteran has experienced more than 50 percent obstruction of both nasal passages or complete obstruction on one side to warrant an initial 10 percent rating.  

Further, the Board has considered whether any other diagnostic codes would allow for a compensable evaluation during the initial rating period on appeal.  Diagnoses of sinusitis, granulomatous conditions, larynx and pharynx conditions or a deviated septum have been specifically excluded.  Therefore, Diagnostic Codes 6514, 6520, 6521, 6523 and 6524 do not apply. 

The Board notes the Veteran is competent to report the symptoms of his disability and his complaints related to his allergic rhinitis disability are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating, his statements are outweighed by the more probative medical evidence.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial compensable rating for allergic rhinitis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

IV.  Extraschedular Consideration

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected GERD and chronic diarrhea with hiatal hernia; hypertension; and allergic rhinitis disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected GERD and chronic diarrhea with hiatal hernia; hypertension; and allergic rhinitis disabilities.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

V.  Rice Consideration

The Board observes that the Veteran's current combined service connected disability rating is 90 percent.  Thus, he meets the threshold combined rating required for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  However, the record does not show, nor does the Veteran contend, that she is unemployable due to his service-connected gastrointestinal conditions, hypertension, and/or rhinitis.  On the contrary, a February 2011 examination report notes that the Veteran was employed in human relations and April 2015 and February 2016 VA mental health treatment records notes that the Veteran was frustrated at work.   Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).  


ORDER

Entitlement to an initial rating of 10 percent for GERD and chronic diarrhea with hiatal hernia for the period prior to February 1, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for GERD and chronic diarrhea with hiatal hernia for the period prior to April 10, 2013 is denied.

Entitlement to an initial rating in excess of 30 percent for GERD and chronic diarrhea with hiatal hernia for the period since April 10, 2013 is denied.

(CONTINUED ON NEXT PAGE)


Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for allergic rhinitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


